Exhibit 10.1

 

BoS (USA) INC.

565 Fifth Avenue

New York, New York 10017

 

 

 

 

                                                                                                               
October 31, 2007

 

 

 

 

FirstCity Financial Corporation

6400 Imperial Drive

Waco, Texas 76712

 

Gentlemen:

 

We refer to the Subordinated Delayed Draw Credit Agreement dated as of September
5, 2007 (the “Agreement”) among FirstCity Financial Corporation (the
“Borrower”), the financial institutions which are parties to the Agreement (the
“Lenders”) and BoS (USA) Inc., as agent (the “Agent”).

The Agent and the Borrower hereby agree and confirm that (1) the date in the
introductory paragraph of Section 6 of the Agreement is amended to be November
16, 2007 and (2) Section 4.1 of the Agreement is hereby amended to provide that
the Commitment Commission (as defined in such Section 4.1) shall be payable for
the period commencing on the date of this letter (October 31, 2007) to and
including the Maturity Date (as defined in the Agreement), the first such
payment to be due and payable on December 26, 2007 (for the full period from the
date of this letter to December 26, 2007).

Except as expressly amended hereby, the Agreement remains in full force and
effect in accordance with its terms.

Please sign below to confirm the terms of this letter, which may be executed in
counterparts, which when taken together shall constitute one and the same
instrument.  This letter shall be governed by, and construed in accordance with,
the laws of the State of New York without reference to choice of law doctrine
that would result in the application of the laws of another jurisdiction.  The
execution and delivery of this letter shall not obligate the Agent to agree to
any further amendments, waivers or consents.

 

 

--------------------------------------------------------------------------------


 

This letter may be executed in counterparts, which when taken together shall
constitute one and the same instrument.

 

Very truly yours,

 

 

 

BoS (USA) Inc.

 

Individually and as Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AGREED:

FIRSTCITY FINANCIAL CORPORATION

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------